         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 Johnny Cruz, on behalf of himself and all
 others similarly situated,
                                                      Civil Action No.: 1:19-cv-11425
                        Plaintiff,

                v.

 Raytheon Company, Kelly B. Lappin, in her
 capacity as Plan Administrator for the
 Raytheon Company Pension Plan for Hourly
 Employees, the Raytheon Company Pension
 Plan for Salaried Employees, the Raytheon
 Non-Bargaining Retirement Plan, the
 Raytheon Bargaining Retirement Plan, and the
 Raytheon Retirement Plan for Engineers &
 Contractors, Inc. and Aircraft Credit
 Employees, and John/Jane Does 1-10,

                        Defendants.



              ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT

       WHEREAS, a putative class action is pending before the Court entitled Cruz v.

Raytheon Co., et al., No. 1:19-cv-11425;

       WHEREAS, the Court has reviewed and considered Plaintiff’s Motion for

(i) Preliminary Approval of Settlement, (ii) Conditional Certification of Settlement Class,

(iii) Appointment of Class Counsel, and (iv) Approval of Notice to Settlement Class (the

“Motion”), as well as all papers submitted in connection therewith; the proposed Settlement as

set forth in the Settlement Agreement (the “Settlement”), which, together with the exhibits and

appendices thereto, sets forth the terms and conditions of a proposed settlement of the above-

captioned Action, dismissing all claims against Defendants with prejudice upon the terms and

conditions set forth therein, a copy of which has been submitted with the Motion and the terms of
         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 2 of 12




which are incorporated herewith; and all other prior proceedings in this Action; and good cause

for this Order having been shown;

        NOW, THEREFORE, IT IS HEREBY ORDERED:

        1.     The provisions of the Settlement, including the definitions and terms used therein,

are hereby incorporated by reference as though fully set forth herein. All capitalized terms used

herein have the meanings set forth and defined in the Settlement.

                                           Jurisdiction

        2.     This Court has jurisdiction over the subject matter of this Action and over all

parties to this Action, including the Settlement Class Members.

                                    Settlement Class Findings

        3.     Solely for purposes of the Settlement, the Court preliminarily finds that the

requirements of Federal Rule of Civil Procedure, the United States Constitution, the Rules of this

Court, and any other applicable law have been met as to the Settlement Class defined below, in

that:

               a.     The Court preliminarily finds, for purposes of settlement only, that, as

required by Federal Rule of Civil Procedure 23(a)(1), the Settlement Class is ascertainable from

Defendants’ records and from other objective criteria, and the members of the Settlement Class

are so numerous that their joinder before the Court would be impracticable.

               b.     The Court preliminarily finds, for purposes of settlement only, that, as

required by Federal Rule of Civil Procedure 23(a)(2), there are one or more questions of fact

and/or law common to the Settlement Class.




                                                 2
         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 3 of 12




                c.      The Court preliminarily finds, for purposes of settlement only, that, as

required by Federal Rule of Civil Procedure 23(a)(3), the claims of Plaintiff are typical of the

claims of the Settlement Class.

                d.      The Court preliminarily finds, for purposes of settlement only, that, as

required by Federal Rule of Civil Procedure 23(a)(4), Plaintiff will fairly and adequately protect

the interests of the Settlement Class in that: (i) the interests of Plaintiff and the nature of his

alleged claims are consistent with those of the members of the Settlement Class, and (ii) there

appear to be no conflicts between or among Plaintiff and the Settlement Class.

                e.      The Court preliminarily finds, for purposes of settlement only, that, as

required by Federal Rule of Civil Procedure 23(b)(1), the prosecution of separate actions by

individual members of the Settlement Class would create a risk of: (i) inconsistent or varying

adjudications as to individual members of the Settlement Class that would establish incompatible

standards of conduct for the parties opposing the claims asserted in the Action; and/or (ii)

adjudication as to individual members of the Settlement Class, as a practical matter, would be

dispositive of the interests of the other members of the Settlement Class not parties to the

individual adjudications, or would substantially impair or impede the ability of such persons to

protect their interests. Class certification is therefore appropriate under Federal Rule of Civil

Procedure 23(b)(1).

                f.      The Court preliminarily finds, for purposes of settlement only, as required

by Federal Rule of Civil Procedure 23(b)(2), that Defendants have acted or did not act on

grounds generally applicable to the Settlement Class, thereby making final injunctive relief or

corresponding declaratory relief appropriate with respect to the Settlement Class as a whole.

Class certification is therefore also appropriate under Federal Rule of Civil Procedure 23(b)(2).



                                                    3
          Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 4 of 12




                g.      The Court preliminarily finds, for purposes of settlement only, that, as

required by Federal Rule of Civil Procedure 23(g), Class Counsel is capable of fairly and

adequately representing the interests of the Settlement Class, in that Class Counsel: (i) have done

appropriate work identifying or investigating potential claims in the Action; (ii) are experienced

in handling class actions; and (iii) have committed the necessary resources to represent the

Settlement Class.

                                         Class Certification

         4.     The Court, in conducting the settlement approval process required by Federal

Rule of Civil Procedure 23, preliminarily certifies solely for purposes of settlement the following

class:

         (1) each participant in a Covered Plan who began receiving a JSA from such
         Covered Plan as of June 27, 2013 or later, and who received a monthly payment of
         that JSA benefit in December 2020 (“Participant Class Members”); (2) each
         beneficiary of a participant in a Covered Plan, where such participant began
         receiving a JSA from such Covered Plan as of June 27, 2013 or later and such
         beneficiary received a monthly payment of the survivor component of such JSA in
         December 2020 (“Beneficiary Class Members”); and (3) each surviving spouse of
         a participant in a Covered Plan, where such participant died on or after June 27,
         2013, before the participant began to receive benefits from such Covered Plan, and
         such surviving spouse received a monthly payment of a PSA from such Covered
         Plan in December 2020 (“Surviving Spouse Class Members”).

Preliminary certification of the Settlement Class pursuant to the terms of the Settlement

Agreement shall not constitute and does not constitute, and shall not be construed or used as an

admission, concession, or declaration by or against Defendants that (except for purposes of the

Settlement), this Action or any other action is appropriate for class treatment under Federal Rule

of Civil Procedure 23, or any similar federal or state class action statute or rule, for litigation

purposes.




                                                   4
         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 5 of 12




                                          Appointments

       5.      The Court preliminarily appoints (a) Plaintiff Johnny Cruz as the representative of

the Settlement Class, and (b) Izard, Kindall & Raabe, LLP and Bailey & Glasser, LLP as

counsel for the Settlement Class (“Class Counsel”). In accordance with Federal Rule 23(g), the

Court preliminarily finds that Class Counsel (i) have done considerable work identifying and

investigating the claims presented in the Action; (ii) have experience handling class actions and

complex litigation; (iii) are knowledgeable about the applicable law; and (iv) have devoted, and

will continue to devote, adequate resources to protect the interests of the proposed Class.

                    Preliminary Findings Regarding Proposed Settlement

       6.      The Court preliminarily approves the Settlement as fair, reasonable, and adequate

to all Settlement Class Members, pending a final settlement and fairness hearing (the “Final

Approval Hearing”). The Court preliminarily finds that the proposed Settlement should be

approved as: (i) the result of serious, extensive arm’s length and non-collusive negotiations; (ii)

falling within a range of reasonableness warranting final approval; (iii) having no obvious

deficiencies; (iv) not improperly granting preferential treatment to Plaintiff or segments of the

Settlement Class; and (v) warranting notice of the proposed Settlement and the Final Approval

Hearing described below.

                                            Stay Order

       7.      The Court orders the stay of any pending litigation in the Action and enjoins the

initiation of any new litigation by any Settlement Class Member in any court, arbitration, or

other tribunal that includes any Released Claims against Defendants or any of their respective

Related Parties.




                                                 5
         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 6 of 12




                                    Form and Timing of Notice

       8.      The Court hereby approves, as to form and content, the Notice, substantially in

the form attached hereto as Exhibit B, and directs that, no later than forty-five (45) days after

entry of this Order (“Notice Date”), Defendants shall provide the Notice to each known

Settlement Class Member by first class mail to the address of the Class Member that is

maintained in Raytheon’s records. Defendants shall file with the Court proof of transmission of

the Notice seven (7) days prior to the Final Approval Hearing.

       9.      The cost of providing the Notice to the Settlement Class as specified in this Order

shall be paid as set forth in the Settlement.

       10.     The Court preliminarily finds that the distribution of the Notice, and the notice

methodology contemplated by the Settlement and this Order:

               a.       Constitute the best practicable notice to Class Members under the

circumstances of this Action;

               b.       Are reasonably calculated, under the circumstances, to apprise Settlement

Class Members of: (i) the proposed Settlement of this Action; (ii) their right to object to any

aspect of the proposed Settlement; (iii) their right to appear at the Final Approval Hearing, either

on their own or through counsel hired at their own expense; and (iv) the binding effect of the

proceedings, rulings, orders, and judgments in this Action, whether favorable or unfavorable, on

the Settlement Class;

               c.       Are reasonable and constitute due, adequate, and sufficient notice to all

persons entitled to be provided with notice; and

               d.       Fully satisfy all applicable requirements of the Federal Rules of Civil

Procedure (including Rules 23(c) and (d)), the United States Constitution (including the Due



                                                   6
             Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 7 of 12




Process Clause), the Employee Retirement Income Security of Act of 1974, as amended, the

Rules of this Court, and any other applicable law.

                                       Final Approval Hearing

        11.      The Final Approval Hearing shall take place before the undersigned, United

States District Judge Patti B. Saris, at the John Joseph Moakley United States Courthouse, 1

Courthouse Way, Boston, Massachusetts 02210, on _________________, 2021, at ___:___

__.m., to determine:

                 a.     Whether, for settlement purposes only, the Settlement Class should be

certified;

                 b.     Whether, for settlement purposes only, Plaintiff Johnny Cruz should be

appointed as the class representative;

                 c.     Whether, for settlement purposes only, Class Counsel should be appointed

as counsel for the Settlement Class;

                 d.     Whether the Settlement, on the terms and conditions provided for in the

Agreement, should be finally approved by the Court as fair, reasonable, and adequate;

                 e.     Whether the Action should be dismissed on the merits and with prejudice;

                 f.     Whether the Court should permanently enjoin the assertion of any

Released Claims by Settlement Class Members;

                 g.     Whether Class Counsel adequately represented the Settlement Class for

purposes of entering into and implementing the Settlement;

                 h.     Whether the application for attorneys’ fees, expenses and costs to be

submitted by Class Counsel should be approved;




                                                 7
         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 8 of 12




                i.     Whether the application for a Client Contribution Award on behalf of

Plaintiff should be approved; and

                j.     Such other matters as the Court may deem necessary or appropriate.

             Petition for Attorneys’ Fees and Costs and Client Contribution Awards

       12.      Any petition for an award to Plaintiff and/or Class Counsel of a Fees, Expenses

and Costs Award, and all briefs in support thereof, shall be filed no later than forty-five (45) days

prior to the Final Approval Hearing. Any opposition to such petition by Defendants shall be

filed no later than twenty-one (21) days prior to the Final Approval Hearing.

                     Briefs in Support of Final Approval of the Settlement

       13.      Briefs and other documents in support of final approval of the Settlement shall be

filed no later than forty-five (45) days prior to the Final Approval hearing.

                                    Objections to the Settlement

       14.      Any member of the Settlement Class may file an objection (“Objection”) to the

fairness, reasonableness, or adequacy of the Settlement, to any term of the Settlement

Agreement, to the proposed award of attorneys’ fees and costs, or the request for a client

contribution award for Plaintiff. An objector must file with the Court a statement of his, her, or

its Objection(s), specifying the reason(s) for each such Objection made, including any legal

support and/or evidence that the objector wishes to bring to the Court’s attention or introduce in

support of the Objection(s). Any member of the Settlement Class who files an Objection to the

Settlement must also mail copies of the Objection and any supporting law and/or evidence to

Class Counsel and to counsel for Defendants. The addresses for filing Objections with the Court

and serving Objections on counsel are as follows:




                                                 8
         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 9 of 12




For Filing:

       Clerk of the Court
       United States District Court for the District of Massachusetts
       1 Courthouse Way, Suite 2300
       Boston, MA 02210
       Re: Cruz v. Raytheon Co., No. 1:19-cv-11425 (D.Mass.)

To Class Counsel:

       Douglas P. Needham
       IZARD, KINDALL & RAABE LLP
       29 S. Main Street, Suite 305
       West Hartford, CT 06107
       Tel.: (860) 493-6294
       Email: dneedham@ikrlaw.com

To Defendants’ Counsel:

       Christian J. Pistilli
       COVINGTON & BURLING LLP
       One CityCenter
       850 Tenth Street, NW
       Washington, DC 20001
       Tel.: (202) 662-5342
       Email: cpistilli@cov.com

       15.     Objectors and their private counsel (if any) must file and serve their Objections

and supporting papers so that they are received by the Court and counsel no later than twenty-

eight (28) days before the Final Approval Hearing. Service on counsel may be effected by email,

but filing with the Court must be by first-class mail. If objectors hire an attorney for the purpose

of making an Objection, the attorney must also file a notice of appearance with the Court no later

than twenty-eight (28) days before the Final Approval Hearing and serve a copy of the notice of

appearance on the counsel listed above by email or regular mail on the same day that it is filed

with the Court. Any member of the Settlement Class who does not timely submit a written

Objection complying with the terms of this Order shall be deemed to have been waived, and

shall be foreclosed from raising, any Objection to the Settlement, and any untimely Objection

                                                 9
         Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 10 of 12




shall be barred. Any responses to Objections shall be filed with the Court no later than seven (7)

days before the Final Approval Hearing. There shall be no reply briefs.

         16.   Any additional briefs the Parties may wish to file in support of the Settlement

shall be filed no later than seven (7) days before the Final Approval Hearing.

         17.   Any objector who files and serves a timely, written Objection in accordance with

Paragraphs 14 and 15 above may also appear at the Final Approval Hearing, either for

themselves or through qualified counsel retained at the objector’s expense. Objectors or their

attorneys intending to appear at the Final Approval Hearing must file a notice of intention to

appear (and, if applicable, the name, address, and telephone number of the objector’s attorney)

with the Court no later than twenty-eight (28) days before the Final Approval Hearing. Any

objector who does not timely submit a notice of intention to appear in accordance with this

paragraph shall not be permitted to appear at the Final Approval Hearing, except for good cause

shown.

                                            Use of Order

         18.   This Order is not admissible as evidence for any purpose in any pending or future

litigation. This Order shall not be construed or used as an admission, concession, or declaration

by or against Defendants of any finding of fiduciary status, fault, wrongdoing, breach, or

liability. This Order shall not be construed or used as an admission, concession, or declaration

by or against Plaintiff or the Settlement Class that their claims lack merit, or that the relief

requested in the Action is inappropriate, improper, or unavailable. This Order shall not be

construed or used as an admission, concession, declaration, or waiver by any Party of any

arguments, defenses, or claims that he, she, or it may have, including, but not limited to, any

objections by Defendants to class certification, in the event that the Settlement Agreement



                                                  10
        Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 11 of 12




terminates. Moreover, the Settlement Agreement and any proceedings taken pursuant to the

Settlement Agreement are for settlement purposes only. Neither the fact of, nor any provision

contained in the Settlement Agreement or its exhibits or appendices, nor any actions taken

thereunder shall be construed as, offered into evidence as, received into evidence as, and/or

deemed to be evidence of, a presumption, concession, or admission of any kind as to the truth of

any fact alleged or validity of any defense that has been, could have been, or in the future might

be asserted.

                                         Other Provisions

       19.     In the event that the Settlement does not become effective in accordance with the

terms of the Agreement, this Order shall be rendered null and void to the extent provided by and

in accordance with the Agreement and shall be vacated, and in such event, all orders entered and

releases delivered in connection therewith shall be null and void to the extent provided by and in

accordance with the Settlement, and without prejudice to the rights to the parties to the

Agreement before it was executed. Notwithstanding the foregoing, and for the avoidance of

doubt, the effectiveness of the Settlement is not contingent upon the Court approving the

attorneys’ fees and costs and/or any client contribution award request by Plaintiff and/or Class

Counsel.

       20.     The Court reserves the right to alter the time or the date of the Final Approval

Hearing without further written notice to the Class, provided that the time or the date of the Final

Approval Hearing shall not be set at a time or a date earlier than the time and date set forth in

Paragraph 11 above.

       21.     The Court retains jurisdiction to consider all further applications arising out of or

connected with the Settlement.



                                                 11
Case 1:19-cv-11425-PBS Document 79 Filed 02/23/21 Page 12 of 12




                                                   February 23
SO ORDERED in the District of Massachusetts on ___________________, 2021.



                                 /s/ PATTI B. SARIS
                                ________________________________
                                THE HONORABLE PATTI B. SARIS
                                UNITED STATES DISTRICT JUDGE




                                   12
